Case 18-55697-lrc   Doc 60   Filed 08/29/18 Entered 08/29/18 13:16:42   Desc
                                   Page 1 of 4
Case 18-55697-lrc   Doc 60   Filed 08/29/18 Entered 08/29/18 13:16:42   Desc
                                   Page 2 of 4
Case 18-55697-lrc   Doc 60   Filed 08/29/18 Entered 08/29/18 13:16:42   Desc
                                   Page 3 of 4
Case 18-55697-lrc   Doc 60   Filed 08/29/18 Entered 08/29/18 13:16:42   Desc
                                   Page 4 of 4
